         Case 3:17-cr-01286-KC Document 1278 Filed 04/15/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
v.                                               §           EP-17-CR-1286-KC-3
                                                 §
VERONICA MARTINEZ                                §
CARRERA-PEREZ.                                   §

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        Veronica Martinez Carrera-Perez, Register Number 29033-013, asks the Court to order her

early release from prison in a “Motion for Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A)

and Emergency Release due to the Corona Virus . . .” Def.’s Mot. for Release, ECF No. 1277.

Carrera-Perez is serving a 288-month sentence for drug trafficking and money laundering. J.

Crim. Case, ECF No. 1024. Her presentence investigation report lists prior drug-trafficking

convictions in cause number EP-02-CR-1399-DB in the Western District of Texas and cause

number 1:99-CR-00262-RPM-2 in the District of Colorado. PSR, ECF No. 1004, ¶¶ 76, 77. Her

projected release date is May 26, 2038. See www.bop.gov/inmateloc (search for Reg. No.

29033-013), last visited Apr. 15, 2020. Carrera-Perez claims she may have breast cancer and

“[t]here would be little to shield her from the Corona Virus if and when it hits the prison system.”

Def.’s Mot. for Release at p. 3.

        “A federal court generally ‘may not modify a term of imprisonment once it has been

imposed.’ ” Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)).

The Court may modify or correct a previously imposed sentence only in the “limited number of

circumstances” set out in 18 U.S.C. § 3582(c). United States v. Bridges, 116 F.3d 1110, 1112 (5th

Cir. 1997). Section 3582(c) specifically provides:

           (c) Modification of an imposed term of imprisonment. -- The court may not
           Case 3:17-cr-01286-KC Document 1278 Filed 04/15/20 Page 2 of 4




         modify a term of imprisonment once it has been imposed except that --

                  (1) in any case --

                     (A) the court, . . . upon motion of the defendant after the defendant has
         fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
         to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt
         of such a request by the warden of the defendant’s facility, whichever is earlier,
         may reduce the term of imprisonment (and may impose a term of probation or
         supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the factors set forth
         in section 3553(a) to the extent that they are applicable, if it finds that --

                           (i)       extraordinary and compelling reasons warrant such a
                                     reduction

                                     ....

         and that such a reduction is consistent with applicable policy statements issued by
         the [United States] Sentencing Commission.1

The Sentencing Commission provides a policy statement concerning 18 U.S.C. § 3582 in the

Sentencing Guidelines. Barber v. Ives, No. 3:17-CV-01975-BR, 2018 WL 1002612, at *3 (D. Or.

Feb. 20, 2018). Sentencing Guideline § 1B1.13 stipulates “the court may reduce a term of

imprisonment” if it determines that (1) “extraordinary and compelling reasons warrant the

reduction,” (2) “the defendant is not a danger to the safety of any other person,” and (3) “the

reduction is consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 (U.S. SENTENCING COMM’N 2019). The commentary to § 1B1.13 defines extraordinary

and compelling reasons to include:



1
  A prior version of 18 U.S.C. § 3582(c)(1)(A) permitted a court to reduce a defendant’s term of imprisonment only
upon the motion of the Director of the Bureau of Prisons. The First Step Act of 2018, Pub. L. No. 115-391, § 603,
modified § 3582(c)(1)(A) to allow a defendant to make a motion to the Court “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
See Mohrbacher v. Ponce, No. CV 18-00513-DMG, 2019 WL 161727 (C.D. Cal. Jan. 10, 2019) (discussing
modifications made to § 3582(c)(1)(A) by the First Step Act); United States v. Curry, No. CR 6:06-082-DCR, 2019
WL 508067 (E.D. Ky. Feb. 8, 2019) (also discussing modifications made to § 3582(c)(1)(A) by the First Step Act).
                                                          -2-
         Case 3:17-cr-01286-KC Document 1278 Filed 04/15/20 Page 3 of 4




                  (A) Medical Condition of the Defendant.—

                        (i)     The defendant is suffering from a terminal illness (i.e., a
                                serious and advanced illness with an end of life trajectory).
                                A specific prognosis of life expectancy (i.e., a probability
                                of death within a specific time period) is not required.
                                Examples include . . . end-stage organ disease . . .

Id. at cmt. n.1. While § 1B1.13 “has not yet been updated to reflect” the First Step Act’s

provision allowing defendants—rather than only the Bureau of Prisons—to apply for

compassionate release, courts have “universally” relied on this section for guidance in determining

when extraordinary and compelling reasons merit a sentence reduction. United States v.

McGraw, No. 2:02-CR-00018-LJM-CMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019).

       The defendant “bears the burden of establishing that compassionate release is warranted.”

United States v. Heromin, Case No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019). To obtain relief, a defendant must affirmatively meet this burden by producing

relevant medical and prison records to establish his claim.

       The Court finds that Carrera-Perez has not yet initiated the administrative review

process—but realizes that under the recent amendments to the law she may easily correct the

deficiency. The Court also finds that Carrera-Perez provides no evidence she terminally ill, and

her current situation falls short of the extreme conditions a prisoner must exhibit to merit a

compassionate release. The Court further finds that Carrera-Perez’s criminal record suggests she

remains a potential drug trafficker and a danger to the safety of others if immediately released from

prison. The Court concludes, therefore, that Carrera-Perez’s release would not be consistent with

the Sentencing Commission’s policy statement. The Court also concludes that Carrera-Perez has

not met her burden of showing extraordinary and compelling reasons which would warrant her


                                                 -3-
        Case 3:17-cr-01286-KC Document 1278 Filed 04/15/20 Page 4 of 4




early release from prison—or placement in home confinement.

       Therefore, after due consideration, Carrera-Perez’s “Motion for Sentence Reduction under

18 U.S.C. § 3582(c)(1)(A) and Emergency Release due to the Corona Virus . . .” (ECF No. 1277)

is DENIED.

       SIGNED this 15th day of April, 2020.




                                    KATHLEEN CARDONE
                                    UNITED STATES DISTRICT JUDGE




                                              -4-
